Exhibit 10.1

HUNTINGTON INGALLS INDUSTRIES, INC.

AMENDMENT TO

TERMS AND CONDITIONS APPLICABLE TO

2015, 2016 AND 2017 RESTRICTED PERFORMANCE STOCK RIGHTS

This Amendment applies to the Restricted Performance Stock Rights (“RPSRs”)
awarded to Matthew Mulherin (the “Grantee”) in 2015, 2016 and 2017 (the
“Awards”). This Amendment revises the Awards to provide full vesting of the
RPSRs upon the Grantee’s Retirement.

 

1. Effective as of May 2, 2017, the Terms of each Award are revised by amending
Section 2.2 of the Terms to read as follows:

“2.2 Termination of Employment Due to Retirement, Death or Disability. The
number of RPSRs subject to the award shall vest as provided herein if the
Grantee’s employment by the Company and its subsidiaries terminates due to the
Grantee’s Retirement, death, or Disability.

Death or Disability. In the case of death or Disability during the first or
second calendar year of the Performance Period, (a) the Award shall be fully
vested on the termination of employment due to death or Disability, (b) the
Performance Period used to calculate the Grantee’s Earned RPSRs will be deemed
to have ended as of the last day of the calendar year in which the death or
Disability occurs, (c) the Earnout Percentage of the Grantee’s RPSRs will be
determined based on actual performance for that short Performance Period, and
(d) payment of Earned RPSRs will be made in the calendar year following the
calendar year containing the last day of that short Performance Period (and
generally will be paid on or before March 15 of such year). In the case of death
or Disability during the third calendar year of the Performance Period, (a) the
Award shall be fully vested on the termination of employment due to death or
Disability, (b) the entire Performance Period will be used to calculate the
Grantee’s Earned RPSRs, (c) the Earnout Percentage of the Grantee’s RPSRs will
be determined based on actual performance for the Performance Period, and
(d) payment of Earned RPSRs will be made in the calendar year following the
calendar year containing the last day of the Performance Period (and generally
will be paid on or before March 15 of such year).

Retirement in General. Subject to the following provisions of this Section 2.2,
in the case of Retirement, (a) the Award shall be fully vested upon the
Grantee’s Retirement, (b) the entire Performance Period will be used to
calculate the Grantee’s Earned RPSRs, (c) the Earnout Percentage of the
Grantee’s RPSRs will be determined based on actual performance for the
Performance Period, and (d) payment of Earned RPSRs will be made in the calendar
year following the calendar year containing the last day of the Performance
Period (and generally will be paid on or before March 15 of such year).

In determining the Grantee’s eligibility for Retirement, service is measured by
dividing (a) the number of days the Grantee was employed by the Company or a
subsidiary in the period commencing with his or her last date of hire by the
Company or a subsidiary through and including the date on which the Grantee is
last employed by the Company or a subsidiary, by (b) 365. If the Grantee ceased
to be employed by the Company or a subsidiary and was later rehired by the
Company or a subsidiary, the Grantee’s service prior to the break in service
shall be disregarded in determining service for such purposes; provided that, if
the Grantee’s employment with the Company or a subsidiary had terminated due to
the Grantee’s Retirement, or by the Company or a subsidiary as part of a
reduction in force (in each case, other than a termination by the Company or a
subsidiary for cause) and, within the two-year period following such termination
of employment (the “break in service”) the Grantee was subsequently rehired by
the Company or a subsidiary, then the Grantee’s period of service with the
Company or a subsidiary prior to and ending with the break in service will be
included in determining service for such purposes. For purposes of determining
the Grantee’s eligibility for Retirement pursuant to this paragraph, service
with the Northrop Grumman Corporation or its subsidiaries prior to the Company’s
separation from the Northrop Grumman Corporation will be recognized



--------------------------------------------------------------------------------

in the same manner as service for the Company or a subsidiary of the Company. In
the event the Grantee is employed by a business that is acquired by the Company
or a subsidiary, the Company shall have discretion to determine whether the
Grantee’s service prior to the acquisition will be included in determining
service for such purposes.

Retirement Due to Government Service. In the case of a Governmental Service
Retirement by the Grantee, (a) the Award shall vest on a prorated basis, (b) the
Performance Period used to calculate the Grantee’s Earned RPSRs will be deemed
to have ended as of the most recent date that performance has been measured by
the Company with respect to the RPSRs prior to the Grantee’s Retirement
(including measurement for purposes of the Company’s Form 10-Q, but in no event
shall such date be more than one year before the Grantee’s Retirement), (c) the
Earnout Percentage of the Grantee’s RPSRs will be determined based on actual
performance for that short Performance Period, and (d) payment of Earned RPSRs
will be made within 10 days after Retirement. Any prorating of vesting of RPSRs
shall be based on the number of full months the Grantee was actually employed by
the Company or one of its subsidiaries out of the thirty-six month Performance
Period. Partial months of employment during the Performance Period, even if
substantial, shall not be counted for purposes of prorated vesting. Any RPSRs
subject to the award that do not vest in accordance with this Section 2.2 upon a
termination of the Grantee’s employment due to a Government Service Retirement
shall terminate immediately upon such termination of employment.”

 

2. In all respects not amended, the Awards are hereby ratified and confirmed.